Citation Nr: 0009280	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-23 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
psychosis with encephalopathy associated with organic brain 
syndrome due to trauma, currently evaluated as 50 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease as secondary to the service connected 
psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  The veteran served on active duty from May 
1972 to June 1975.  At present, after remand to the RO for 
additional development, the veteran's case is once again 
before the Board for appellate review.

In addition, as the Board finds that further development is 
necessary with respect to the claim of entitlement to an 
increased disability evaluation for psychosis with 
encephalopathy associated with organic brain syndrome due to 
trauma, that issue will be addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  In a March 1995 rating decision, the RO denied the 
veteran's claim of service connection for coronary artery 
disease as secondary to the service connected psychosis; this 
decision is final.

2.  The evidence regarding the claim of coronary artery 
disease associated with the claims folder since the March 
1995 rating decision, when considered alone or in conjunction 
with all of the evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

3.  There is medical evidence tending to indicate the 
veteran's coronary artery disease may be proximately due to 
symptomatology related to his service connected psychosis.

4.  The veteran's claim of service connection for coronary 
artery disease as secondary to the service connected 
psychosis is well grounded. 


CONCLUSIONS OF LAW

1.  The March 1995 decision letter is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1999).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
coronary artery disease as secondary to the service connected 
psychosis, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for 
coronary artery disease as secondary to the service connected 
psychosis is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
a notice of disagreement; otherwise, that decision becomes 
final and is not subject to revision in the absence of new 
and material evidence or clear and unmistakable error.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105(a) (1999).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of a claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether a claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

Upon a reopening of a claim on appeal, the Board must turn to 
the "well grounded" analysis required by Winters, Elkins 
and Hodge.  In this regard, the veteran must satisfy three 
elements for a claim of service connection to be well 
grounded.  First, there must be competent evidence of a 
current disability.  Second, there must be medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury.  Lastly, there must be 
medical evidence of a nexus or relationship between the in-
service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In this case, in a March 1995 rating decision, the veteran 
was denied service connection for coronary artery disease as 
secondary to the service connected psychosis on the grounds 
that the evidence did not show a nexus between the claimed 
heart disorder and the service connected psychosis.  In 
addition, the RO pointed out that the claimed heart disorder 
was likely secondary to the veteran's 20-year history of 
smoking two packs of cigarettes per day.  The veteran was 
notified of the RO's denial and of his appellate rights via 
letter dated that same month.  However, the veteran did not 
timely appeal the March 1995 rating decision.  As such, the 
March 1995 rating decision is final as outlined in 38 
U.S.C.A. § 7105 (West 1991), and consequently, the veteran's 
claim may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1999).

In this regard, since the March 1995 final adjudication, the 
additional evidence in the file which is related to this 
issue includes medical records from the Cincinnati VA Medical 
Center (VAMC).  These records show the veteran has been 
treated for various health problems since the mid 1970s to 
1998.  Specifically, the Board notes these records include 
May 1996 notations noting the veteran had a history of 
myocardial infarction, was treated for depression and alcohol 
dependence in remission, and was seeking advice regarding a 
low fat diet for his coronary artery disease.  In addition, 
July 1996 notations show the veteran was treated for nicotine 
dependence and smoking cessation.

A March 1998 VA examination report notes the veteran had mild 
mitral regurgitation probably secondary to left ventricular 
systolic dysfunction and atherosclerotic heart disease; 
however, all of his cardiac findings were attributed to his 
atherosclerotic heart disease.  In addition, the examination 
report shows the examiner noted that there was no known 
relationship between the veteran's organic brain syndrome and 
his current coronary artery disease.  The examiner further 
noted that the only possible relationship was between the 
veteran's smoking and his atherosclerotic heart disease, and 
the obvious connection between organic brain syndrome and 
smoking.  However, although speculative in nature, there was 
a possible connection between depression and coronary disease 
in that patients with depression were 2.5 times more likely 
to have coronary artery disease than those who were not 
depressed.

Lastly, the evidence includes various statements by the 
veteran, made in correspondence and during the November 1997 
and April 1999 RO Hearings, tending to link his current heart 
disorder and his service connected psychosis.  In this 
regard, the veteran indicated that he believed his heart 
disorder came about as a result of the stress brought on by 
his service connected psychosis.  He also noted he believed 
his heart disorder was related to the prescription medication 
he was required to take for his psychosis.

After a review of the record, the Board finds that the 
evidence, as set forth above, is sufficient to reopen the 
veteran's claim.  As noted above, the veteran was initially 
denied service connection in March 1995 on the grounds that 
the evidence did not show a nexus between the veteran's heart 
disorder and his service connected psychosis.  However, at 
present, the Board finds that the March 1998 VA examination 
report which was submitted subsequent to the March 1995 final 
decision, although tending to link the veteran's heart 
disorder to his history of smoking, also notes a further 
possible connection between the veteran's coronary artery 
disease and depression.  And, as noted in Hodge, "the ability 
of the Board to render a fair, or apparently fair, decision 
may depend on the veteran's ability to ensure the Board has 
all potentially relevant evidence before it," and the Federal 
Circuit stated further, that some new evidence may 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Hodge, 155 F.3d at 1363.  Therefore, 
the Board finds that the evidence submitted since the last 
prior final decision in March 1995 satisfies this 
requirement.

Based on the foregoing, the Board finds that some of the 
recently submitted evidence warrants a reopening of the 
veteran's claim in that such evidence was not previously 
submitted to agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  The Board finds that such evidence 
contributes to a complete evidentiary record for the 
evaluation of the veteran's claim.  Thus, this evidence is 
"new and material" as contemplated by law, and provides a 
basis to reopen the veteran's claim of service connection for 
coronary artery disease as secondary to the service connected 
psychosis.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Having reopened the veteran's claim of service connection, 
the Board turns to the "well grounded" analysis required by 
Winters, Elkins and Hodge. And, upon a de novo review of the 
claim, the Board finds that the evidence includes October 
1994 notations from the Cincinnati VAMC which indicate the 
veteran had a 20 year history of tobacco abuse at a rate of 2 
packs a day.  These notations, although indicating that the 
veteran's only risk factor leading to his coronary artery 
disease was his history of tobacco abuse, also indicate that 
the veteran's stress factor secondary to his brain injury and 
trauma in service could not be ruled out. 

In reviewing the evidence of record de novo, the Board finds 
that the veteran has submitted a claim which is plausible, 
meritorious on its own or capable of substantiation.  
Specifically, the Board observes the October 1994 notations 
from the Cincinnati VAMC and the March 1998 VA examination 
report provide the necessary medical nexus between the 
claimed heart disorder and the service connected psychosis.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  As 
such, the veteran has established that his claim of service 
connection for coronary artery disease as secondary to the 
service connected psychosis is well grounded.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (1999).  However, as the Board deems that additional 
development is necessary prior to final adjudication on the 
merits, the veteran's claim is remanded to the RO for such 
development.


ORDER

New and material evidence having been submitted, the claim of 
service connection for coronary artery disease as secondary 
to the service connected psychosis is reopened; the appeal is 
granted to this extent only.

The claim of entitlement to service connection for coronary 
artery disease as secondary to the service connected 
psychosis is well grounded.


REMAND

Having found that the veteran's claim of service connection 
for coronary artery disease as secondary to the service 
connected psychosis is well grounded, the Board next must 
determine whether the duty to assist has been met by the 
Board before reaching the merits of the veteran's claim.  See 
38 U.S.C.A. § 5107(a).  Based on a review of the record, 
however, the Board finds that further development of the 
veteran's claim is necessary prior to final adjudication and 
that the claim must be remanded to the RO for such 
development.  

Once the claimant has established that he or she has a well-
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  

After a claim is determined to be well grounded, the veteran 
may be considered for a VA examination, pursuant to 38 C.F.R. 
§ 3.326 (1999); see Slater v. Brown, 9 Vet. App. 240, 244 
(1996).  In this respect, the Board is not satisfied that the 
evidence includes a medical opinion as to the etiology of the 
veteran's coronary artery disease, which discusses to a 
reasonable extent the likelihood that the symptomatology 
related to the veteran's service connected psychosis, 
including possible stress and/or depression, proximately 
caused his coronary artery disease.  In this regard, if the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, because the veteran has presented evidence in 
this case with a possible nexus between the current claimed 
coronary artery disease and the service connected psychosis, 
and in order to afford the veteran due process of law, 
additional development of the record is necessary prior to a 
review of the merits of the veteran's claim.  

Furthermore, with respect to the issue of entitlement to an 
increased disability evaluation for psychosis, in a July 1975 
rating decision, the veteran was granted service connection 
and a 100 percent disability evaluation for traumatic organic 
mental syndrome secondary to the residuals of a closed head 
injury, effective June 1975.  In a February 1978 rating 
decision, such award was recharacterized to psychosis with 
encephalopathy associated with organic mental syndrome due to 
brain trauma, evaluated as 70 percent disabling, effective 
June 1978.  And, in a March 1979 rating decision, the 
veteran's award was decreased to a 50 percent evaluation 
effective June 1979.  Subsequently, in a December 1980 rating 
decision, his award again decreased to a 30 percent 
evaluation effective March 1981.  At present, and since a 
March 1993 rating decision, the veteran's disability is 
characterized as a 50 percent disability evaluation, under 
Diagnostic Code 9304, effective August 1994.  As he believes 
his disability is more disabling than currently evaluated, he 
is seeking an increased disability evaluation in excess of 50 
percent.

With respect to mental disorders, as effective November 7, 
1996, the schedular criteria incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  Specifically relating 
to dementia due to head trauma, under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9304, a 30 percent schedular evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9304 (1999).

A 50 percent schedular evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. See Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  See Id.

With respect to the evidence of record, the evidence includes 
medical records from the Cincinnati VAMC dated from the mid 
1970s to 1998 describing the treatment the veteran received 
over time for his psychiatric disability.  As well, the 
record includes a March 1998 VA examination report describing 
the mental status of the veteran at the time of the 
examination. 

However, the Board notes that neither the medical records 
from the Cincinnati VAMC nor the March 1998 VA examination 
report contain sufficient information which would allow the 
Board to make a determination as to the severity of the 
service-connected psychosis with encephalopathy associated 
with organic brain syndrome due to trauma, under the new 
criteria established by Diagnostic Code 9304 effective as of 
November 7, 1996.  As such, the Board finds that the VA has a 
duty to assist the veteran in the development of the facts 
pertinent to his claim, see 38 U.S.C.A. § 5107(a) (West 
1991), Epps v. Gober, 126 F. 3d 1464 (1997), and concludes 
the veteran should be afforded an additional VA examination 
in order to better determine the severity of his service-
connected psychiatric disability.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for a VA psychiatric examination in 
order to ascertain the nature and 
severity of his psychosis with 
encephalopathy associated with organic 
brain syndrome due to trauma.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
should review all pertinent records in 
the veteran's claims file, and a copy of 
this REMAND prior to the examination.  
All clinical manifestations of the 
service connected disability should be 
noted, if any.  The examining physician 
should quantify the degree of the 
veteran's impairment in terms of the 
criteria established in 38 C.F.R. 
§ 4.130, Diagnostic Code 9304 (1999).  
The examiner should include an 
assessment of the veteran's overall 
level of functioning on axis V, using 
the Global Assessment of Functioning 
(GAF) Scale.  And, in rendering his/her 
opinion(s), the examiner should not take 
into consideration the veteran's other 
non-service connected disabilities.  
Finally, the examiner should provide the 
complete rationale on which his/her 
opinions are based.  And, since it is 
important that each disability be viewed 
in relation to its history, the 
veteran's claims files must be made 
available to the examiner for review 
before and during the examination.

2.  The RO should arrange for a VA 
examination of the veteran by a Board of 
three specialists to determine the 
nature, extent and etiology of the 
veteran's coronary artery disease.  All 
indicated studies should be performed, 
and the claims folders must be made 
available to the examiners for review.  
Based upon the examination results, a 
review of the claims folders, and 
consideration of the veteran's medical 
history, the examiners should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
coronary artery disease is secondary to 
any symptomatology, including stress 
and/or depression, related to the 
service connected psychosis.  The 
examiners must include the complete 
rationale for all opinions and 
conclusions expressed. 

3.  Thereafter, upon ensuring that the 
directives of this remand have been fully 
satisfied, the RO should adjudicate the 
issue of entitlement to an increased 
disability evaluation for psychosis with 
encephalopathy associated with organic 
brain syndrome due to trauma.  In 
addition, the RO should adjudicate de 
novo the issue of service connection for 
coronary artery disease as secondary to 
the service connected psychosis.  In 
making these determinations, the RO 
should review all the relevant evidence 
in the claims files.  If any of these 
determinations remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



